Filed 12/18/20 P. v. McGruder CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                  B305952

          Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. SA099957)
                   v.

TRAYSHAWN McGRUDER,

          Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Mark E. Windham, Judge. Affirmed.

     Christine M. Aros, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.



                                        **********
       In February 2019, defendant and appellant Trayshawn
McGruder was charged with first degree residential burglary
(Pen. Code, § 459; count 1) and misdemeanor theft of lost
property (§ 485; count 2). It was alleged defendant had suffered
two prison priors (§ 667.5, subd. (b)) and one prior conviction that
qualified as a serious felony enhancement (§ 667, subd. (a)(1))
and as a strike prior (§ 667, subds. (b)–(j), § 1170.12, subd. (b)).
       The information was subsequently amended to add
one count of second degree burglary (Pen. Code, § 459; count 3).
Defendant entered into a plea agreement in which he pled no
contest to second degree burglary. Defendant was found eligible
but not suitable for the Office of Diversion and Reentry Program.
He was placed on three years formal probation and counts 1 and
2 were dismissed. Defendant was awarded 229 days of
presentence custody credits (115 actual days, 114 good time/work
time credits).
       In December 2019, defendant stipulated to a violation of
probation and probation was reinstated on the same terms and
conditions.
       A month later, defendant’s probation was revoked for
failing to report. A bench warrant issued for his arrest. Counsel
reported defendant was “transient.”
       On March 6, 2020, defendant stipulated to a violation of
probation. The court ordered “[p]robation to remain revoked.”
The court imposed the low term of 16 months in prison and
awarded defendant 339 total days of presentence custody credits.
Defendant stated he believed he was entitled to additional
credits. The court denied defendant’s request for additional
credits.




                                 2
       Defendant filed a petition for writ of habeas corpus
challenging the denial of his request for additional credits. The
trial court summarily denied the petition. Defendant filed
additional challenges in the trial court, including a petition for
reconsideration and a motion to dismiss the probation revocation
proceeding. On April 7, 2020, the court denied defendant’s
motion to dismiss.
       Defendant filed a notice of appeal from the court’s April 7,
2020 denial of his motion to dismiss the probation violation.
       We appointed appellate counsel to represent defendant.
Defendant’s appointed counsel filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) in which no issues were
raised. The brief included a declaration from counsel that she
reviewed the record and sent a letter to defendant explaining her
evaluation of the record. Counsel further declared she advised
defendant of his right, under Wende, to submit a supplemental
brief within 30 days, and forwarded copies of the record to
defendant. No supplemental brief was filed.
        Appointed counsel also concurrently filed a motion in the
superior court, in accordance with Penal Code section 1237.1,
requesting correction of defendant’s presentence custody credits.
       We have examined the entire record of proceedings
submitted to this court and are satisfied that appointed counsel
fully complied with her responsibilities in assessing whether or
not any colorable appellate issues exist. We conclude there are
no arguable appellate issues. (People v. Kelly (2006) 40 Cal.4th
106; Wende, supra, 25 Cal.3d 436.)




                                 3
                  DISPOSITION
The order denying defendant’s motion is affirmed.



                       GRIMES, Acting P. J.

     WE CONCUR:

                       STRATTON, J.



                       WILEY, J.




                         4